Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered March 3, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a *640hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant argues that a showup, which took place in close temporal and spatial proximity to the robbery, was unduly suggestive. We disagree (see, People v Johnson, 81 NY2d 828; People v Holley, 205 AD2d 638; People v Mitchell, 185 AD2d 249). Given the totality of circumstances in this case, the arresting officer’s questioning of the victim at a showup regarding the identity of his assailant was not improper (see, People v Duuvon, 77 NY2d 541; People v Lawhorn, 199 AD2d 123). Bracken, J. P., Joy, Friedmann and Krausman, JJ., concur.